UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6106



THOMAS WALTER WRIGHT,

                                              Plaintiff - Appellant,

          versus


CHIEF SWING; K. W. BRADY; SAM POST; R. D.
BALL; G. W. HASTINGS; J. BRYANT; CITY OF
GREENSBORO, A Municipal Corporation; WALLACE
C.   HARRELSON,   Public   Defender  for   the
Eighteenth   Judicial    District;  GREENSBORO
POLICE OFFICERS,

                                           Defendants - Appellees.


Appeal from the United States District        Court for the Middle
District of North Carolina, at Durham.         James A. Beaty, Jr.,
District Judge. (1:05-cv-00264-JAB)


Submitted: June 22, 2006                       Decided: June 28, 2006


Before NIEMEYER, MICHAEL, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas Walter Wright, Appellant Pro Se. Polly D. Sizemore, HILL,
EVANS, DUNCAN, JORDAN & DAVIS, P.L.L.C., Greensboro, North
Carolina; Grady L. Balentine, NORTH CAROLINA DEPARTMENT OF JUSTICE,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Thomas Walter Wright appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his 42 U.S.C. § 1983 (2000) complaint.     We have reviewed

the record and find no reversible error.     Accordingly, we affirm

for the reasons stated by the district court.    Wright v. Swing, No.

1:05-cv-00264-JAB (M.D.N.C. Dec. 5, 2005).      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                             AFFIRMED




                              - 2 -